DAN M. LEE, Justice,
for the Court:
Edward McLean was tried for the November 4, 1983, robbery of the Beacon Restaurant in Terry, Mississippi. Before trial, McLean filed his notice to the State that he was going to plead the defense of insanity. The State filed a motion in limine to prevent the admission of testimony from an addictologist on whether McLean’s alcoholism made his intoxication on the day in question involuntary. The trial court ruled the testimony inadmissible under the rationale of McDaniel v. State, 356 So.2d 1151 (Miss.1978). The defendant then waived his right to a jury trial, and the trial judge ultimately found McLean guilty of armed robbery. McLean was sentenced to 15 years’ imprisonment, with 10 years suspended and 5 years to serve.
McLean’s sole error on appeal was whether the trial court erred in disallowing the testimony of the addictologist. It is our opinion that this case presents no new issues and no new law. We do not find that the fact scenario presented in this case justifies a departure from the rationale of McDaniel v. State. For that reason, we affirm the conviction and sentence imposed by the trial court.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.